      CASE 0:20-cv-00054-PJS-BRT Document 50 Filed 01/27/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

                                            )
Atari Interactive, Inc.,                    )                Civ. No. 20-54 (PJS/BRT)
                                            )
                                 Plaintiff, )
                                            )
v.                                          )                   ORDER
                                            )
Target Corporation,                         )
                                Defendant. )
                                            )
                                            )

       This matter is before the Court on the parties’ stipulation regarding an Amended

Complaint. (Doc. No. 49).

       IT IS HEREBY ORDERED that Plaintiff Atari Interactive Inc. shall file an

Amended Complaint by February 7, 2020; and Defendant Target Corporation shall

answer or otherwise respond to the Amended Complaint by February 28, 2020.



Date: January 27, 2020

                                                s/ Becky R. Thorson
                                                BECKY R. THORSON
                                                U.S. Magistrate Judge
